UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6361


ANDRE A. WASHINGTON, a/k/a Andre King Bey,

                    Plaintiff - Appellant,

             v.

COMMONWEALTH OF VIRGINIA; PETERSBURG CIRCUIT COURT,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Robert E. Payne, Senior District Judge. (3:18-cv-00871-REP-RCY)


Submitted: July 16, 2019                                          Decided: July 19, 2019


Before MOTZ, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Andre A. Washington, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Andre A. Washington appeals the district court’s order remanding his criminal

cases to the Petersburg Circuit Court.   We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court.

Washington v. Commonwealth of Va., No. 3:18-cv-00871-REP-RCY (E.D. Va. Mar. 1,

2019). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                          AFFIRMED




                                          2